PER CURIAM: *  This appeal is dismissed for want of jurisdiction based upon binding precedent in a virtually identical case. Green Tree Servicing, L.L.C. v. Charles, 872 F.3d 637 (5th Cir. 2017); accord Green Tree Servicing, L.L.C. v. Campbell, 701 Fed.Appx. 383 (5th Cir. 2017) (per curiam); Green Tree Servicing, L.L.C. v. Mathis, 701 Fed.Appx. 383 (5th Cir. 2017) (per curiam).   Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.